EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Note: the examiner’s amendment in this correspondence is identical to the examiner’s amendment appearing in the Notice of Allowance dated 12/4/2020, and Corrected NOA dated 1/7/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Smith on 11/30/2020.
The application has been amended as follows: 

Claim 18: in line 2, “wherein proximal” has been replaced with --wherein the proximal--.
Claim 18: in line 3, “to distally” has been replaced with --to the distally--.

Claim 23:  in line 1, “wherein flexible” has been replaced with --wherein the flexible--.

Claim 24: in line 1, “wherein flexible” has been replaced with --wherein the flexible--.

Claim 25: in line 1, “wherein flexible” has been replaced with --wherein the flexible--.

Claim 27: in line 2, “wherein proximal” has been replaced with --wherein the proximal--.
Claim 27: in line 3, “to distally” has been replaced with --to the distally--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 2/20/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771